Scott, J.,
dissenting. It appears that there was a suit pending between plaintiff and defendant, in which the present plaintiff was defendant. In that suit, it would have been competent for the plaintiff here to have obtained relief against the note, by showing a failure of its consideration. Under these circumstances, he brought this suit against the defendant to recover damages for the breach of the contract out of which the note had its existence, and, without setting out any ground which, according to the rules of equity, would entitle him to have the note delivered up, he makes such a prayer in his petition. Having recovered damages below the jurisdiction of the *516court, tire costs, under the statute, were awarded against him. Of this, he complains. I see no ground for reversal in this. Surely, the plaintiff could not avoid the statute condemning him to the payment of costs, by inserting in the close of his petition a prayer for relief, when the case, as made in the petition, furnished no ground for the relief sought. No one pretends that a mere failure of consideration is a ground for the equitable relief of delivering up an instrument to be can-celled. But, it is said, that the prayer for the relief was granted by the judgment, and therefore, though erroneous, yet the plaintiff should have his costs. Without stopping to inquire into the merits or validity of such a defence, it is a sufficient answer to it, that the judgment for the delivery up of the instrument was entered in pursuance of an agreement between the parties, by which the entire controversy was adjusted, leaving the matter of costs unnoticed. If this judgment can be reversed on the ground alleged, then all that a plaintiff has to do, to defeat the statute condemning him to the payment of costs, when he recovers a sum below the jurisdiction of the court, is to write his petition for a legal cause of action, and, in addition to the relief suitable to his cause of action, as stated, insert a prayer for some equitable relief; and if he recovers a sum under the jurisdiction of the court, the simple prayer for equitable relief, though no case suited to such relief is stated, will save him, in the very teeth of the statute, from the payment of costs. Indeed, it would seem that this prayer was made with some such a view, for there was no necessity for it in this action ; there was a suit pending in which a full defence to the note could have been made, and' there was no necessity for mentioning it in connection with this suit.